ON APPELLANT’S MOTION FOR REHEARING
In his motion for rehearing, appellant Durvis C. Taylor contends this Court erred (1) in finding that a portion of Texas Rule of Appellate Procedure 5 was not contained in Rule 5 in 1988, and (2) in refusing to apply that rule in this case. We disagree-.
In our original opinion issued September 10,1991, we referred both to Texas Rule of Civil Procedure 5 and Texas Rule of Appellate Procedure 5. At one point in our opinion, we referred to “Rule 5” without further identifying which Rule 5 we had in mind. Although we thought it was clear from the context of the discussion that we were referring to Rule 5 of the Texas Rules of Civil Procedure, appellant evidently thought we meant Rule 5 of the Texas Rules of Appellate Procedure. To clarify, we indicate the intended referent in brackets in the following portion of our original opinion:
When the court announced the Rule 5 [Texas Rule of Civil Procedure] rationale in Ward, Rule 5 [Texas Rule of Civil Procedure] did not contain the above-quoted segment. The quoted language was not a part of Rule 5 [Texas Rule of Civil Procedure] in 1988 (the controlling date in this action), nor is it to be found in the current Rule 5 [Texas Rule of Civil Procedure],
Because we were referring to Rule 5 of the Texas Rules of Civil Procedure, appellant’s contention, that this Court erred in finding that a quoted segment of Rule 5 *725was not contained in the Texas Rules of Appellate Procedure in 1988, is without basis.
The appellant’s motion for rehearing is overruled.